 Case 2:20-cv-11430-KES Document 24 Filed 06/03/21 Page 1 of 1 Page ID #:153




 1
 2
 3
 4
 5
 6
 7                                   UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
 8
 9   ORLANDO GARCIA,                                   ) Case No.: 2:20‐cv‐11430‐KES
                                                       )
10             Plaintiff,                              )
                                                       ) ORDER
11      v.                                             )
                                                       )
12   VALLEY HI TRADING, INC., a California             )
                                                       )
     Corporation; and Does 1‐10,                       )
13
                                                       )
               Defendant.                              )
14
                                                       )
15                                                     )
                                                       )
16
17                                                 ORDER

18
19           The Court hereby vacates all currently set dates, with the expectation that the parties

20   will file a Joint Stipulation for Dismissal within 60 days.

21
22   IT IS SO ORDERED.

23
24   Dated: June 3, 2021                 _____________________________________
                                         HONORABLE KAREN E. SCOTT
25                                       United States Magistrate Judge
26
27
28


     Notice of Settlement                        ‐1‐                2:20‐cv‐11430‐KES
